Citation Nr: 1711809	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  06-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971, including in the Republic of Vietnam from July 1970 to April 1971, and from November 1990 to April 1992, including in the southwest Asia theater of operations in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claim for a compensable disability rating for bilateral hearing loss.  The Veteran disagreed with this decision in May 2005.  He perfected a timely appeal in January 2006.

In February 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran and schedule him for an updated examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The requested records subsequently were associated with the claims file and the requested examination occurred in August 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for a back disability has been raised by the record in an October 2014 statement but has not been adjudicated by the AOJ.  The Board previously remanded this claim to the AOJ in its February 2016 remand; to date, however, the AOJ has not taken any action on this claim.  Therefore, the Board still does not have jurisdiction over this claim and it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by, at worst, audiometric testing results which merit the assignment of a Roman numeral of I in the right ear and II in the left ear; this equates to a zero percent (non-compensable) rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his bilateral hearing loss had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in July 2009.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, the evidence does not support granting an increased rating for bilateral hearing loss.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the current nature and severity of his bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Bilateral Hearing Loss

The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically contends that his bilateral hearing has worsened significantly and he now requires hearing aids in both ears in order to hear.  

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

In April 2016, VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.85, 4.86, DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a compensable disability rating for bilateral hearing loss.  Despite the Veteran's assertions to the contrary, the record evidence shows that the Veteran's service-connected bilateral hearing loss is not manifested by compensable disability at any time during the appeal period.  For example, on VA audiology examination in April 2004, the Veteran's complaints included losing his hearing and difficulty hearing when using the telephone.  He reported in-service noise exposure from artillery and small arms fire.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
35
50
LEFT
20
25
35 
45
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The diagnoses were mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The Veteran was advised to continue using his present hearing aids in both ears.

On VA audiology examination in March 2008, the Veteran's complaints included worsening hearing.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
45
50
LEFT
15
15
35
40
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA otolaryngology consult in April 2008, the Veteran's complaints included bilateral hearing loss.  The assessment included bilateral sensorineural hearing loss related to noise exposure which was unchanged since 2005.

The Veteran's SSA records show that he was awarded SSA disability benefits in May 2009 for PTSD and back disorders.  These records also consist largely of duplicates of his VA outpatient treatment records and examination reports.

On VA audiology examination in July 2009, the Veteran's complaints included worsening hearing.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
40
50
LEFT
10
20
40
40
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The diagnosis was mild to moderately severe sensorineural hearing loss bilaterally.

On VA audiology examination in September 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
35
45
LEFT
15
15
30
40
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in August 2016, the Veteran complained that he misses parts of conversations when he is not wearing his binaural hearing aids.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
45
50
LEFT
10
15
40
50
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The Veteran's April 2004 and March 2008 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of I and his left ear hearing loss is assigned a Roman numeral of II at each of these VA examinations.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The Veteran's July 2009 and September 2010 audiometric testing results show that his hearing loss is assigned a Roman numeral of I in each ear at each of these VA examinations.  See 38 C.F.R. § 4.85, Table VI.  This again equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  Finally, the Veteran's August 2016 audiometric testing results show that his right ear hearing loss is assigned a Roman numeral of I and his left ear hearing loss is assigned a Roman numeral of II.  See 38 C.F.R. § 4.85, Table VI.  This equates to a zero percent rating under DC 6100.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  The record evidence does not indicate that any of the Veteran's audiometric testing results obtained during the pendency of this appeal are not valid for VA adjudication purposes.  Nor is there any indication of an exceptional pattern of hearing impairment at any of the VA examinations conducted during the pendency of this appeal.  See 38 C.F.R. § 4.86.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a compensable disability rating for bilateral hearing loss.  At the time of the August 2016 VA examination , the Veteran had indicated that he missed parts of conversational speech when not wearing his hearing aids.  However, the CAVC has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing, to include difficulty hearing conversational speech, as these effects are what the VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, ___Vet. App. ___, slip op. 15-2818 (March 6, 2017).  In summary, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral hearing loss.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected bilateral hearing loss.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected bilateral hearing loss is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that the Veteran's bilateral hearing loss symptomatology was not compensably disabling throughout the appeal period.  In other words, the zero percent rating currently assigned for the Veteran's service-connected bilateral hearing loss is supported by the medical evidence demonstrating the symptomatology attributable to this disability throughout the appeal period.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


